        Case 3:15-cv-02281-WHA Document 237 Filed 12/13/18 Page 1 of 1



                           UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES


 Date: December 13, 2018        Time: 3:01 - 3:23            Judge: WILLIAM ALSUP
                                      = 22 minutes
 Case No.: 15-cv-02281-WHA      Case Name: Total Recall Technologies v. Palmer Luckey,
                                                                        et al
 Deputy Clerk: Tracy Geiger     Court Reporter: Marla Knox



Attorney for Plaintiff: Robert Stone; Brian Cannon; Andrea Pallios Roberts

Attorney for Defendant: Angela Dunning; Lauren Goldman



                                     PROCEEDINGS

Initial Case Management Conference - HELD


PRETRIAL SCHEDULE:

Deadline of December 31, 2018 for parties to submit a list of each dispositive motion they
think they should make and explain why.

Defendant’s opening brief re: threshold Rule 9(a) issue due by January 10, 2019.
Plaintiff’s response due by January 24, 2019.

Hearing set for February 5, 2019 at 8:00 a.m.
